Exhibit 10.02

MERU NETWORKS, INC.

SEVERANCE AND CHANGE OF CONTROL AGREEMENT

This Severance and Change of Control Agreement (this “Agreement”), is made and
entered into by and between Brian McDonald (the “Executive”) and Meru Networks,
Inc., a Delaware corporation (the “Company”).

RECITALS

It is possible that the Company could terminate Executive’s employment with the
Company. The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board believes it is in the
best interests of the Company and its stockholders to assure that the Company
will have the continued dedication and objectivity of Executive, notwithstanding
the possibility, threat or occurrence of such a termination.

The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his employment
and to motivate Executive to maximize the value of the Company for the benefit
of its stockholders.

The Board believes that it is imperative to provide Executive with certain
severance benefits upon certain terminations of Executive’s employment with the
Company. These benefits will provide Executive with enhanced financial security
and incentive and encouragement to remain with the Company.

Certain capitalized terms used in the Agreement are defined in Section 1 below.

AGREEMENT

In consideration of the mutual covenants herein contained and the continued
employment of Executive by the Company, the parties agree as follows:

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Cause. For purposes of this Agreement, “Cause” shall mean (i) failure by
Executive to substantially perform Executive’s duties and responsibilities of
your position with the Company (other than such failure resulting from
Executive’s incapacity due to physical or mental illness), provided that
following a Change of Control such failure must be willful and continued; (ii) a
felony conviction or a plea of “guilty” or “no contest” to a felony and which
has an adverse effect on the business or affairs of the Company or its
affiliates or stockholders, provided that following a Change of Control such
adverse affect must be a material adverse effect on the Company or its
affiliates or stockholders; (iii) intentional or willful misconduct or refusal
to follow the reasonable and lawful instructions of the Board; (iv) intentional
breach of Company confidential information obligations which has an adverse
effect on the Company or its affiliates or stockholders, provided that following
a Change of Control such adverse affect must be a material adverse effect on the
Company or its affiliates or stockholders; (v) material fraud or dishonesty
against the Company; (vi) prior to a Change of Control, material violation of a
written Company policy or agreement or a material Company policy or agreement
broadly understood by Company executives which has an adverse effect on the
Company or its affiliates or stockholders, or, following a Change of Control,
violation of Company policy or agreement which has a material adverse effect on
the Company or its affiliates or stockholders; or (vii) failure to cooperate
with the Company in any investigation or formal proceeding by the Board or any
governmental or self-regulatory entity except that Executive’s failure to waive
attorney-client privilege or Fifth Amendment rights in connection with any such
investigation or proceeding will not constitute “Cause”. For these purposes, no
act or failure to act shall be considered “intentional or willful” unless it is
done, or omitted to be done, in bad faith without a reasonable belief that the
action or omission is in the best interests of the Company. No termination of
Executive for Cause shall be effective unless: Executive is given written notice
from the Board of the condition that could constitute Cause and, if capable of
being cured, at least thirty (30) days to cure the condition.

 

-1-



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

(i) the approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company or the closing of a sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition to a subsidiary of the Company or to an entity,
the voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such sale or disposition;

(ii) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
directly or indirectly (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation;

(iii) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;

(iv) a contest for the election or removal of members of the Board that results
in the replacement during any 12-month period of at least 50% of the Incumbent
Directors of the Board, whose appointment is not endorsed by the majority of the
Incumbent Directors of the Board prior to such contest. “Incumbent Directors” is
defined as: (x) Directors as of the date of this Agreement; and (y) Directors
elected other than in connection with an actual or threatened proxy contest.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the term “Change of Control” shall not be deemed
to have occurred if the Company files for bankruptcy protection, or if a
petition for involuntary relief is filed against the Company.

(c) Involuntary Termination. “Involuntary Termination” shall mean Executive’s
termination by the Company without Cause or resignation by Executive within
thirty (30) days following the expiration of any Company cure period following
the occurrence of one or more of the following without Executive’s written
consent:

(i) A material reduction in Executive’s responsibilities relative to Executive’s
authorities or responsibilities in effect on the date of this Agreement, or, on
or following a Change of Control, a material reduction in Executive’s
responsibilities relative to Executive’s authorities or responsibilities in
effect immediately prior to the Change of Control, in each case without the
Executive’s consent;

(ii) A material reduction by the Company of Executive’s annual base compensation
rate and / or target bonus dollar amount as of the date of this Agreement other
than a reduction, not to exceed 15% of the aggregate base salary and target
bonus opportunity dollar amount, that is similarly imposed on the Company’s
other executive officers (other than the new CEO), or, on or following a Change
of Control, a material reduction by the Company of Executive’s annual base
compensation rate and / or target bonus dollar amount as in effect immediately
prior to the Change of Control, in each case without the Executive’s consent;

(iii) A material breach of this Agreement by the Company;

(iv) Without Executive’s express written consent, the relocation of Executive’s
principal place of employment to a facility or a location more than thirty-five
(35) miles from Executive’s current location; or

(v) The failure of the Company to obtain the assumption of this Agreement or any
other agreement between the Company and Executive by any successors contemplated
in Section 7(a) below.

No event will be deemed an Involuntary Termination pursuant to clauses (i)-(v)
above without the Executive first providing the Company (copying the Board) with
written notice of the condition that would constitute the Involuntary
Termination within ninety (90) days of the event that Executive believes
constitutes the Involuntary Termination and at least thirty (30) days prior to
effectiveness of such resignation for Involuntary Termination and such condition
constituting the Involuntary Termination has not been cured prior to
effectiveness of such resignation. A termination due to death or disability
shall not be considered an Involuntary Termination.

(d) Termination Date. “Termination Date” shall mean Executive’s “separation from
service” within the meaning of that term under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

 

-3-



--------------------------------------------------------------------------------

3. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law.

4. Severance Benefits.

(a) Involuntary Termination. If Executive’s employment with the Company (and any
parent or subsidiary of the Company employing Executive) terminates as a result
of an Involuntary Termination at any time, and subject to Executive’s compliance
with his obligations hereunder (including Sections 9, 10 and 11 below)
Executive’s execution of a general release of claims in favor of the Company in
substantially the form attached hereto as Exhibit A or such other form with
similar customary terms reasonably requested by the Company (the “Release”), and
its non-revocation by Executive and it becoming effective within sixty (60) days
following the Termination Date as well as its faithful observance by the
Executive, then Executive shall be entitled to the following severance benefits:

(i) Severance Payments. Executive will be paid severance benefits in the form of
salary continuation for a period of twelve (12) months of Executive’s annual
base salary as in effect as of the Termination Date, less applicable withholding
commencing on the first regular payroll date following the date that Executive’s
release of claims becomes effective, provided that the release must become
effective by the date specified by the Company which shall be no later than
sixty (60) days after the Termination Date. Notwithstanding the preceding
sentence, if any portion of the severance amount is subject to Section 409A of
the Code as nonqualified deferred compensation, then the severance amount shall
be paid as follows: three twelfths (3/12) of such amount shall be paid on the
first regular payroll date following the sixtieth (60th) day after the
Termination Date and one twenty-fourth (1/24) of such amount shall be paid on
the single, corresponding regular payroll date during each of the next nine
(9) months thereafter.

(ii) Continued Health Insurance Benefits. To the extent such benefits are
available under the Company’s benefits plans, Executive will receive
continuation of the health insurance benefits provided to Executive and
Executive’s eligible dependents under the Company’s benefit plans, subject to
Executive’s continued payment of the employee-portion of the premium
contributions for Executive and Executive’s eligible dependents as required
immediately before Executive’s termination of employment, until the earlier of:
(i) the end of the twelve month (12) period following Termination Date or
(ii) the date Executive or Executive’s eligible dependents become covered under
another employer group health plan. Alternatively, if Executive so elects and
pays to continue health insurance under Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then starting the next
calendar month after the Termination Date, Executive will be reimbursed on a
monthly basis in an amount equal to the monthly amount the Company was paying as
the company-portion of premium contributions for health coverage for Executive
and Executive’s eligible dependents immediately before Executive’s termination
of employment, until the earlier of: (i) the end of the twelve (12) month period
following Termination Date or (ii) the date Executive or Executive’s eligible
dependents lose eligibility for COBRA continuation coverage. The period of such
company-reimbursed COBRA continuation coverage shall be considered part of
Executive’s (and Executive’s eligible dependents’) COBRA coverage entitlement
period. Executive will be solely responsible for timely electing such
continuation coverage for Executive and Executive’s eligible dependents. Any
increase in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

 

-4-



--------------------------------------------------------------------------------

(b) Involuntary Termination On or Following Change of Control. If Executive’s
employment with the Company (and any parent or subsidiary of the Company
employing Executive) terminates as a result of an Involuntary Termination on or
at any time within three (3) months before or twelve months (12) months after a
Change of Control, and subject to Executive’s compliance with his obligations
hereunder (including Sections 9, 10 and 11 below) Executive’s execution of the
Release and its non-revocation by Executive and it becoming effective within
sixty (60) days following the Termination Date as its faithful observance by the
Executive, then in lieu of the severance benefits provided under Section 4(a)
above, Executive shall be entitled to the following severance benefits:

(i) Vesting Acceleration. Executive will receive acceleration of the vesting and
exercisability of all of Executive’s equity (including, but not limited to,
options to acquire common stock of the Company or its successor, or the parent
of either, restricted stock units, and other Company equity) to the extent such
options and other equity grants are outstanding and vest based solely on
services to the Company over time, or acceleration of vesting of any deferred
compensation into which Executive’s stock options and other equity grants were
converted upon the Change of Control; provided, however, that if Executive’s
options or other equity grants are terminated upon the Change of Control without
the payment of consideration therefor, then the vesting and exercisability of
such options and other equity shall be accelerated immediately prior to the
Change of Control. For the avoidance of doubt, Executive shall not receive
acceleration of vesting of any options to acquire common stock of the Company
that vest based on Company performance or other metrics beyond time-based
service to the Company unless such acceleration is set forth in the option
agreement governing such option, and which agreement has been approved by the
Board of Directors.

(ii) Severance Payments. Executive will be paid severance benefits in the form
of salary continuation for a period of fifteen (15) months of Executive’s annual
base salary as in effect as of the Termination Date, less applicable withholding
commencing on the first regular payroll date following the date that Executive’s
release of claims becomes effective, provided that the release must become
effective by the date specified by the Company which shall be no later than
sixty (60) days after the Termination Date. Notwithstanding the preceding
sentence, if any portion of the severance amount is subject to Section 409A of
the Code as nonqualified deferred compensation, then the severance amount shall
be paid as follows: three fifteenths (3/15) of such amount shall be paid on the
first regular payroll date following the sixtieth (60th) day after the
Termination Date and one thirtieth (1/30) of such amount shall be paid on the
single, corresponding regular payroll date during each of the next twelve
(12) months thereafter.

 

-5-



--------------------------------------------------------------------------------

(iii) Continued Health Insurance Benefits. To the extent such benefits are
available under the Company’s benefits plans, Executive will receive
continuation of the health insurance benefits provided to Executive and
Executive’s eligible dependents under the Company’s benefit plans, subject to
Executive’s continued payment of the employee-portion of the premium
contributions for Executive and Executive’s eligible dependents as required
immediately before Executive’s termination of employment, until the earlier of:
(i) the end of the fifteen (15) month period following Termination Date or
(ii) the date Executive or Executive’s eligible dependents become covered under
another employer group health plan. Alternatively, if Executive so elects and
pays to continue health insurance under Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), then starting the next
calendar month after the Termination Date, Executive will be reimbursed on a
monthly basis in an amount equal to the monthly amount the Company was paying as
the company-portion of premium contributions for health coverage for Executive
and Executive’s eligible dependents immediately before Executive’s termination
of employment, until the earlier of: (i) the end of the fifteen (15) months
period following Termination Date or (ii) the date Executive or Executive’s
eligible dependents lose eligibility for COBRA continuation coverage. The period
of such company-reimbursed COBRA continuation coverage shall be considered part
of Executive’s (and Executive’s eligible dependents’) COBRA coverage entitlement
period. Executive will be solely responsible for timely electing such
continuation coverage for Executive and Executive’s eligible dependents. Any
increase in the number of covered dependents by Executive during the period that
Executive continues in the Company’s health insurance benefit plans or receives
company-paid reimbursement of COBRA premiums will be at Executive’s own expense.

(c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Executive’s termination of employment: (i) the Company shall pay
Executive any unpaid wages due for periods prior to the Termination Date;
(ii) the Company shall pay Executive all of Executive’s accrued and unused
vacation through the Termination Date; (iii) Executive shall be entitled to
receive benefits in accordance with the terms of any applicable Company benefit
plans; and (iv) following submission of proper expense reports by Executive, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the Termination Date. These payments shall be made promptly upon termination and
within the period of time mandated by law.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and
(ii) would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s benefits under this Agreement shall be either:

(a) Delivered in full or

(b) Delivered as to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.

 

-6-



--------------------------------------------------------------------------------

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon Executive and the Company for all purposes. For
purposes of making the calculations required by this Section 5, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Sections 280G and 4999 of the Code. The Company and Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 5. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 5. In the event
that a reduction is required, the reduction shall be applied first to any
benefits that are not subject to Section 409A of the Code, and then shall be
applied to benefits (if any) that are subject to Section 409A of the Code, with
the benefits payable latest in time subject to reduction first.

6. Section 409A; Delayed Commencement of Benefits. To the extent (a) any
payments or benefits to which Executive becomes entitled under this Agreement,
or under any agreement or plan referenced herein, in connection with Executive’s
termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (b) Executive is deemed at the time of
such termination of employment to be a “specified employee” under Section 409A
of the Code, then such payments shall not be made or commence until the earliest
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A of the Code) from the Company; or
(ii) the date of Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)(1)(b) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive or Executive’s beneficiary in one lump sum (without interest). Any
termination of Executive’s employment is intended to constitute a “separation
from service” and will be determined consistent with the rules relating to a
“separation from service” as such term is defined in Treasury
Regulation Section 1.409A-1. It is intended that each installment of the
payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i). It is further intended that
payments hereunder satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code (and any state law of similar
effect) provided under Treasury Regulation Section 1.409A-1(b)(4) (as a
“short-term deferral”). To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision will
be read in such a manner so that all payments hereunder comply with Section 409A
of the Code. Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement is determined to be subject to Section 409A of the Code, the amount of
any such expenses eligible for reimbursement, or the provision of any in-kind
benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expenses, and in no event shall any
right to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit. Executive and the Company agree to
work together in good faith to consider amendments to the Agreement and to take
such reasonable actions that are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A of the Code.

 

-7-



--------------------------------------------------------------------------------

7. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

(b) Executive’s Successors. Without the written consent of the Company,
Executive shall not assign or transfer this Agreement or any right or obligation
under this Agreement to any other person or entity. Notwithstanding the
foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

8. Notices.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices shall be
addressed to Executive at the home address which Executive most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive as a result of an Involuntary Termination shall be communicated by a
notice of termination to the other party hereto given in accordance with this
Section 8. Such notice shall indicate the specific termination provision in this
Agreement relied upon, shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and shall specify the termination date. The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Involuntary Termination shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing
Executive’s rights hereunder, subject to the requirements of Section 1(c).

 

-8-



--------------------------------------------------------------------------------

9. Confidentiality; Non-Solicitation. Executive shall continue to comply with
the terms and conditions of the Employee’s Proprietary Information and
Inventions Agreement between Executive and the Company (“PIIA”). Executive shall
return all of the Company’s property and confidential and proprietary
information in his possession to the Company on the Termination Date. Without
limiting the foregoing, Executive agrees that for a period of twelve (12) months
immediately following the Termination Date, Executive shall not either directly
or indirectly solicit, induce, recruit or encourage any of the Company’s
employees to leave their employment, or take away such employees, or attempt to
solicit, induce, recruit, encourage, attempt to hire or take away employees of
the Company, either for the benefit of Executive or any other person or entity.
During such period of twelve (12) months immediately following the Termination
Date, Executive further agrees not to otherwise interfere with the relationship
of the Company or any of its subsidiaries or affiliates with any person who, to
the knowledge of Executive, is employed by or otherwise engaged to perform
services for the Company or its subsidiaries or affiliates (including, but not
limited to, any independent sales representatives or organizations) or who is,
or was within the then most recent prior twelve-month period as of the
Termination Date, a customer or client of the Company, or any of its
subsidiaries.

10. Non-Disparagement. Executive agrees that for a period of twelve (12) months
immediately following the Termination Date, Executive will refrain from making
any derogatory or disparaging statements about the Company, its board of
directors, officers, management, practices, procedures, or business operations
to any person or entity. For a period of twelve (12) months immediately
following the Termination Date, the Company (in its formal public statements),
and the Company’s executive officers and directors will refrain from making any
derogatory or disparaging statements about Executive to any person or entity.
Nothing in this paragraph shall prohibit Executive or the Company from providing
truthful information in response to a subpoena or other legal or regulatory
process. The foregoing requirement under this Section 10 will not apply to any
statements (i) that Executive makes any derogatory or disparaging statements
made by the Company (in its formal public statements), its executive officers
and/or its directors regarding Executive or Executive’s performance as an
employee of the Company so long as Executive’s statements are, in the
reasonable, good faith judgment of Executive, true and extend no further than
addressing such statements by the Company, and (ii) that the Company (in its
formal public statements), its executive officers and/or its directors make any
derogatory or disparaging statements made by Executive so long as the Company’s,
its executive officers’ and/or its directors’ statements are, in the reasonable,
good faith judgment of the person making the statement, true and extend no
further than addressing such statements by the Executive.

11. Resignation of Titles and Positions. Unless otherwise requested in writing
by the Board, not later than the Termination Date, Executive will resign
effective as of the Termination Date as an officer of the Company (including any
and all titles in such capacity) and from any and all officerships,
directorships or fiduciary positions with the Company or its affiliates.

 

-9-



--------------------------------------------------------------------------------

12. Arbitration.

Any controversy involving the construction or application of any terms,
covenants or conditions of this Agreement, or any claims arising out of any
alleged breach of this Agreement, will be governed by the rules of the American
Arbitration Association and submitted to and settled by final and binding
arbitration in Santa Clara County, California, except that any alleged breach of
Executive’s confidential information obligations shall not be submitted to
arbitration and instead the Company may seek all legal and equitable remedies,
including without limitation, injunctive relief.

13. Miscellaneous Provisions.

(a) No Duty to Mitigate. Executive shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that Executive may receive from any other source.

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by Executive and by an authorized officer of the Company (other than Executive).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.

(c) Integration. This Agreement represents the entire agreement and
understanding between the parties with respect to the payment of severance or
other benefits if Executive’s employment with the Company terminates as a result
of an Involuntary Termination, and supersedes all prior or contemporaneous
agreements, whether written or oral, with respect thereto, including without
limitation the prior Severance and Change of Control Agreement between the
Company and Executive; provided, however, that this Agreement does not supersede
any agreement in respect of the payment of severance or other benefits in
circumstances pursuant to which benefits would not be payable hereunder.

(d) Indemnification and D&O Insurance. Subject to applicable law, Executive will
be provided indemnification to the maximum extent permitted by the Company’s
Certificate of Incorporation or Bylaws, including, if applicable, any directors
and officers insurance policies, with such indemnification to be on terms
determined by the Board or any of its committees, but on terms not materially
less favorable than provided to any other Company executive officer and subject
to the terms of any separate written indemnification agreement between the
Company and Executive.

(e) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(f) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

-10-



--------------------------------------------------------------------------------

(g) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

(h) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page Follows]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

      MERU NETWORKS, INC.

Dated:

  June 6, 2013     By  

/s/ Bami Bastani

        Dr. Bami Bastani, President & CEO       Brian McDonald, an individual

Dated:

  June 10, 2013    

/s/ Brian McDonald

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

[NOTE: DO NOT SIGN UNTIL TERMINATION OF EMPLOYMENT.]

This General Release of All Claims (hereinafter “Agreement”) is entered into by
and between [NAME OF EXECUTIVE] (hereinafter “Executive”) and Meru Networks,
Inc. (hereinafter the “Company”).

WHEREAS, Executive has been employed by the Company; and

WHEREAS Executive and the Company entered into the Employee’s Proprietary
Information and Inventions Agreement between Executive and the Company (“PIIA”);

WHEREAS, the Executive is the holder of certain outstanding options to purchase
Company common stock (“Company Options”); and

WHEREAS Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
by the Company and the termination thereof;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Agreement.

1. Consideration. In consideration of the payments and benefits offered to
Executive by the Company pursuant to the Severance and Change of Control
Agreement by and between Executive and the Company dated [ENTER DATE] (the
“Severance and Change of Control Agreement”), and in connection with the
termination of Executive’s employment, Executive agrees to the following general
release (the “Release”).

2. General Release of Claims.

(a) In further consideration for the payment and undertakings described above,
to the fullest extent permitted by law, Executive, individually and on behalf of
his attorneys, representatives, successors, and assigns, does hereby completely
release and forever discharge the Company, its affiliated and subsidiary
corporations, and its and their shareholders, officers and all other
representatives, agents, directors, employees, successors and assigns, from all
claims, rights, demands, actions, obligations, and causes of action of any and
every kind, nature and character, known or unknown, which Executive may now
have, or has ever had, against them arising from or in any way connected with
the employment relationship between the parties, any actions during the
relationship, or the termination thereof. This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Americans with Disabilities
Act, and the California Fair Employment and Housing Act, which Executive may now
have, or has ever had. The parties agree that any past or future claims for
money damages, loss of wages, earnings and benefits, both past and future,
medical expenses, attorneys’ fees and costs, reinstatement and other equitable
relief, are all released by this Agreement.

 

-13-



--------------------------------------------------------------------------------

(b) Executive and the Company do not intend to release claims for benefits owed
by the Company to the Executive under the Severance and Change of Control
Agreement, including with respect to vested Company Options, and claims that
Executive may not release as a matter of law, including but not limited to
claims for indemnity under California Labor Code section 2802.

(c) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause below.

(d) Executive and the Company do not intend to release any and all right that
Executive may have to indemnification by the Company pursuant to the by-laws and
certificate of incorporation of the Company, pursuant to any agreement between
the Company and Executive, and pursuant to any insurance policies.

3. Waiver of Unknown Claims. Executive has read or been advised of Section 1542
of the Civil Code of the State of California, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive understands that Section 1542 gives him the right not to release
existing claims of which he is not now aware, unless he voluntarily chooses to
waive this right. Having been so apprised, he nevertheless hereby voluntarily
elects to and does waive the rights described in Section 1542, and elects to
assume all risks for claims that now exist in his favor, known or unknown.

4. Non-Admission. It is understood and agreed that the furnishing of the
consideration for this Agreement shall be deemed or construed as an admission of
liability or wrongdoing of any kind by the Company.

5. Covenant Not to Sue.

(a) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which he may now have, has ever had, or may in the future have against
the Company and/or any officer, director, employee or agent of the Company,
which is based in whole or in part on any matter covered by this Agreement.

 

-14-



--------------------------------------------------------------------------------

(b) Nothing in this paragraph shall prohibit Executive from filing a charge or
complaint with a government agency such as but not limited to the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Department of Labor, the California Department of Fair Employment and Housing,
or other applicable state agency. However, Executive understands and agrees
that, by entering into this Agreement, he is releasing any and all individual
claims for relief, and that any and all subsequent disputes between the Company
and Executive shall be resolved in arbitration.

(c) Nothing in this Agreement shall prohibit or impair Executive or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

6. Waiver of Right to Reemployment. Executive agrees that he will not be
entitled to any further employment with the Company. He therefore waives any
claim now or in the future to other employment or reemployment with the Company,
or any of its subsidiaries, and agrees that he will not apply for nor accept
employment with the Company or any of its subsidiaries in the future.

7. Return of Company Property; Obligation to Protect Proprietary Information. To
the extent Executive has not already done so, he agrees to return to the Company
all Company, including but not limited to the files and documents, whether
electronic or hardcopy, and whether in Executive’s possession or under his
control. Executive reaffirms and agrees to observe and abide by the terms of the
PIIA, specifically including the provisions therein regarding nondisclosure of
the Company’s trade secrets and confidential and proprietary information.
Executive’s signature below constitutes his certification under penalty of
perjury that he has returned all documents and other items provided to Executive
by the Company, developed or obtained by Executive in connection with his
employment with the Company, or otherwise belonging to the Company.

8. Acknowledgement of Representation or Opportunity to be Represented by
Counsel; Attorneys’ Fees. Executive acknowledges that he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement. The parties further agree that each party will be responsible
for his or its own attorney’s fees and costs incurred in connection with this
Agreement.

9. Arbitration. Executive and the Company agree that any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
submitted to the American Arbitration Association (“AAA”) and that a neutral
arbitrator will be selected in a manner consistent with its National Rules for
the Resolution of Employment Disputes. The arbitration proceedings will allow
for discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes (the “Rules”). All arbitration proceedings
shall be conducted in San Mateo County, California. Except as provided by the
Rules, arbitration shall be the sole, exclusive and final remedy for any dispute
between Executive and the Company.

 

-15-



--------------------------------------------------------------------------------

Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Executive and the Company expressly waive any
entitlement to have such controversies decided by a court or a jury. In addition
to the right under the Rules to petition the court for provisional relief,
Executive agrees that any party may also petition the court for injunctive
relief where either party alleges or claims a violation of this Agreement.

10. Governing Law. This Agreement shall be construed in accordance with, and
governed by, the laws of the State of California.

11. Savings Clause. Should any of the provisions of this Agreement be determined
to be invalid by a court, arbitrator, or government agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein. Specifically, should a court,
arbitrator, or agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims, and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

12. Complete and Voluntary Agreement. This Agreement, together with (a) the
PIIA, (b) the Transition Agreement, (c) the Company Options and (d) any
agreements between the Company and Executive relating to any and all right that
Executive may have to indemnification by the Company pursuant to the by-laws and
certificate of incorporation of the Company or pursuant to any agreement between
the Company and Executive, constitutes the entire understanding of the parties
on the subjects covered. Executive expressly warrants that he has read and fully
understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.

13. Modification. No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Executive and an
authorized representative of the Company.

14. Notice and Revocation Period. Executive acknowledges that the Company
advised him to consult with an attorney prior to signing this Agreement; that he
understands that he has at least twenty-one (21) days in which to consider
whether he should sign this Agreement; and that he further understands that if
he signs this Agreement, he will be given seven (7) days following the date on
which he signs this Agreement to revoke it and that this Agreement will not be
effective until after this seven-day period has expired without revocation by
him. Executive acknowledges that if he does not execute this Agreement within
thirty (30) days following his last day of employment with the Company, this
Agreement will become null and void, and Executive will have no right to the
payments and benefits set forth in the Severance and Change of Control
Agreement.

15. Effective Date. This Agreement is effective on the eighth (8th) day after
Executive signed it and without revocation by him.

 

-16-



--------------------------------------------------------------------------------

[Signature Page Follows]

16. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

      MERU NETWORKS, INC. Dated:       By:  

 

      Name:         Title:         [NAME OF EXECUTIVE], an individual Dated:    
 

 

[Signature Page to General Release of Claims]

 

-17-